Citation Nr: 0424149	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  97-17 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran was in active service in the Army from November 
1967 to November 1969.  The Board notes that the veteran's 
claims file contains official documentation that verifies his 
status as a combat veteran, such as his receipt of the Combat 
Infantry Badge.  See 38 U.S.C.A. § 1154(b) (West 2002).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

In January 2001, the Board remanded the veteran's claim for 
action consistent with the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  

In an August 2004 informal hearing presentation, the 
veteran's representative appears to raise the issue of 
entitlement to service connection for depression.  This claim 
is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The RO received a substantive appeal from the veteran in June 
1997, which contained a clear request for a Travel Board 
hearing to be scheduled with a Judge from the Board and held 
at the San Juan RO.  

A hearing on appeal will be granted if a veteran, or his or 
her representative, expresses a desire to appear in person.  
See 38 C.F.R. § 20.700 (2003).  The importance of responding 
to a request for a hearing is recognized under 38 C.F.R. 
§ 20.904(a)(3) (2003), as a Board decision may be vacated 
when there is a prejudicial failure to afford an appellant a 
personal hearing.  In order to ensure full compliance with 
due process requirements, therefore, the RO must schedule 
such a hearing.  See 38 U.S.C.A. § 7107 (West 2003); 38 
C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704, 20.904 (a)(3) 
(2003).

The case is REMANDED to the RO for the following action:

The RO should schedule the veteran for a 
Travel Board hearing before a visiting 
Judge of the Board, as first requested in 
his substantive appeal received in June 
1997.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


